157 S.W.3d 236 (2004)
In the Matter of the Care and Treatment of Rickey JONES, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 83931.
Missouri Court of Appeals, Eastern District, Division Two.
December 14, 2004.
Application for Transfer Denied February 9, 2005.
Application for Transfer Denied April 5, 2005.
*237 Emmett D. Queener, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Attorney General, Sarah E. Ledgerwood, Asst. Attorney General, Jefferson City, MO, for respondent.
Before PATRICIA L. COHEN, P.J. and KATHIANNE KNAUP CRANE and ROBERT G. DOWD, JR., JJ.
Application for Transfer to Supreme Court Denied February 9, 2005.

ORDER
PER CURIAM.
Rickey Jones (Jones) appeals from the judgment and order of civil commitment following a jury trial. The trial court ordered Jones to be committed to secure confinement in the custody of the department of mental health as a sexually violent predator pursuant to Section 632.480 through Section 632.513, RSMo 2000 and RSMo Cum.Supp.2003. Jones argues the trial court erred in submitting to the jury the State's Instruction No. 8 instead of either of his alternative instructions. Jones contends Instruction No. 8 was an incomplete expression of the consequences of finding Jones to be a sexually violent predator and Jones was thereby prejudiced.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).